Spear, J.
This is an action of replevin brought by the plaintiff to recover a certain lot of pressed hay alleged to be taken and detained by the defendant.
The plaintiff claims that he purchased the hay of the defendant and took delivery of it in the barn, although he had'paid no part of the consideration.
Later the defendant sold the same hay to Merton L. Chase in the barn and received payment in full therefor. The latter purchaser had no knowledge of the previous sale, and was, accordingly, an inn'ocent purchaser for value. Arrangements were made by Chase, and cars obtained for delivery of the hay at Thompson’s Crossing and shipment therefrom; and the hay was delivered at the Crossing, and there deposited when it was replevined. The real question before the court is whether the hay when it. was replevined at Thompson’s Crossing was in the possession of Lancaster, the defendant, or Merton Chase, the second purchaser.
Assuming, without deciding, that the plaintiff purchased the hay as he claims, then the case may be resolved into three propositions: 1. At the time of the replevin had the hay been sold to Chase? 2. Was Chase a bona fide purchaser for an adequate consideration, without notice of the previous sale? 3. Was the .hay delivered to Chase at Thompson’s Crossing, and in his possession?
If the defendant sustains the burden upon these propositions the plaintiff cannot sustain his action. We think he does. There can be no controversy upon proof of the first two. The third involves a proposition of law: Was there a delivery of the hay to Chase at Thompson’s Crossing? The evidence shows that he ordered cars, employed men to haul the hay, and that the hay was actually deposited at the Crossing when taken. We think this proposition, as a matter of law, is fully sustained by Mercier v. Murckie’s Sons Company, 112 Maine, 72, where it is said: “Whenever personal property is sold deliverable to a particular person or at a particular place for the buyer, a delivery to such person or at such place is a completed delivery to the vendee. The principle is so well settled as to hardly require citation.” Under the above *463rule of law the undisputed evidence shows a delivery of this hay to Chase at Thompson’s Crossing and, as a corollary to delivery, the hay was in his possession and not in that of the defendant.

Judgment for defendant.